Exhibit EXECUTION VERSION Amendment No. 5 to Receivables Purchase Agreement AMENDMENT AGREEMENT (this “Amendment”) dated as of October3, 2008 among Lexmark Receivables Corporation (the “Seller”), Gotham Funding Corporation (“Gotham”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTM”) (formerly known as The Bank of Tokyo-Mitsubishi Ltd., New York Branch), as Program Agent, an Investor Agent and a Bank, and Lexmark International, Inc. (“Lexmark”), as Collection Agent and Originator. Preliminary Statements. (1)The Seller and the Originator are parties to that certain Purchase and Contribution Agreement dated as of October22, 2001, as amended, pursuant to which, and subject to and upon the terms and conditions of which, the Seller has acquired, and may continue to acquire, Receivables from the Originator, either by purchase or by contribution to the capital of the Seller, as determined from time to time by the Seller and the Originator. (2)The Seller, CIESCO, LLC, Gotham, Citibank, N.A., BTM, Citicorp North America, Inc. and Lexmark entered into an Amended and Restated Receivables Purchase Agreement dated as of October8, 2004 (as amended, restated, modified or supplemented from time to time, the “Agreement”; capitalized terms not otherwise defined herein shall have the meanings attributed to them in the Agreement) pursuant to which, and subject to and upon the terms and conditions of which, the Seller has sold and may in the future sell Receivable Interests to the Investors and/or the Banks thereunder prior to the occurrence of the Facility Termination Date or the Commitment Termination Date, as applicable. (3)As of the date hereof, but prior to the execution and effectiveness hereof, pursuant to that certain Resignation and Appointment Agreement, dated as of the date hereof (the “Resignation Agreement”),Citicorp North America, Inc. resigned as the “Program Agent” under the Agreement and Citicorp North America, Inc. and BTM, each in their capacities as Investor Agents, appointed BTM as the successor “Program Agent”. (4)By operation of the terms and provisions of the Agreement, as of the date hereof, (i)the Facility Termination Date has occurred under the Agreement with respect to CIESCO, LLC (in its capacity as an Investor) and the Commitment Termination Date has occurred under the Agreement with respect to Citibank, N.A. (in its capacity as a Bank), (ii)CIESCO, LLC ceased to be an Investor and ceased to be a party under the Agreement and each of the other Transaction Documents, (iii)Citibank, N.A. ceased to be a Bank and a Related Bank and ceased to be a party under the Agreement and each of the other Transaction Documents, (iv)Citicorp North America, Inc. ceased to be an Investor Agent and ceased to be a party under the Agreement and each of the other Transaction
